Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carl Crews appeals the district court’s order dismissing his Federal Arbitration Act complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Crews v. S&S Serv. Ctr. Inc., 848 F.Supp.2d 595, 2012 WL 253095 (E.D.Va.2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.